PER CURIAM.
Kenneth A. Hinton seeks to appeal the district court’s order denying his motion to join an action under 28 U.S.C. § 2241 (2000). This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2000), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 *170(2000); Fed.R.Civ.P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 69 S.Ct. 1221, 93 L.Ed. 1528 (1949). The order Hinton seeks to appeal is neither a final order nor an appealable interlocutory or collateral order. See Bhd. of R.R. Trainmen v. Baltimore & Ohio R.R. Co., 331 U.S. 519, 524-25, 67 S.Ct. 1387, 91 L.Ed. 1646 (1947) (finding that denial of motion for permissive intervention not immediately appealable). Accordingly, we dismiss the appeal for lack of jurisdiction. We deny Hinton’s motion to expedite as moot. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.